Citation Nr: 0729952	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  93-11 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
left ankle disability.  

2.  Entitlement to service connection for a left hip 
disability, to include as secondary to a service-connected 
left ankle disability.  

3.  Entitlement to service connection for a left knee 
disability, to include as secondary to a service-connected 
left ankle disability.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).  The veteran subsequently initiated and 
perfected an appeal of this determination.  

This appeal also arises from a May 1997 rating decision which 
denied the veteran service connection for disabilities of the 
left hip and knee, and found no new and material evidence had 
been submitted to reopen his service connection claim for a 
low back disability.  The veteran subsequently initiated and 
perfected appeals of these determinations, and they were 
merged into his prior pending appeal.  In a June 2006 
decision, the Board found new and material evidence had been 
submitted to reopen the veteran's service connection claim 
for a low back disability, and that issue is now before the 
Board for consideration on the merits.  

A decision by the Board dated in September 2000, denied the 
veteran's claims on appeal.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which vacated the Board's decision and 
remanded the matter for further proceedings, to include 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), which became law in November 2000.  These issues were 
again presented to the Board in August 2003 and June 2006, at 
which time they were remanded for additional development.  
They have now been returned to the Board.  


FINDINGS OF FACT

1.  Competent evidence has not been presented establishing 
that the veteran's low back disability was either incurred 
during military service or is due to, the result of, or is 
otherwise aggravated by a service-connected disability.  

2.  Competent evidence has not been presented establishing 
that the veteran's left hip disability was either incurred 
during military service or is due to, the result of, or is 
otherwise aggravated by a service-connected disability.  

3.  Competent evidence has not been presented establishing 
that the veteran's left knee disability was either incurred 
during military service or is due to, the result of, or is 
otherwise aggravated by a service-connected disability.  

4.  The veteran has been awarded service connection for 
residuals of a left fibula fracture, with a 10 percent 
rating, and hepatitis C, with a 10 percent rating, resulting 
in a combined rating of 20 percent.  

5.  The veteran's service-connected disabilities are not 
shown to preclude him from securing and following all forms 
of substantially gainful employment.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in service, and is 
not proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2006).

2.  A left hip disability was not incurred in service, and is 
not proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2006).

3.  A left knee disability was not incurred in service, and 
is not proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2006).

4.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

A letter dated in March 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The March 2002 letter 
informed the claimant that additional information or evidence 
was needed to support the claims and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the notification letter was not sent prior to the 
initial adjudication of the claimant's claims, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claims were 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided on several occasions, most recently 
in February 2007.  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  The claimant was also afforded VA examinations 
on several occasions, most recently in January 2007.  
38 C.F.R. § 3.159(c)(4) (2006).  The records satisfy 
38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Since the Board has concluded 
that the preponderance of the evidence is against the claims, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  

The veteran seeks service connection for disabilities of the 
low back, left hip, and left knee, to include as secondary to 
service-connected residuals of a left ankle fracture.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  Service connection may 
also be awarded for certain disabilities, such as arthritis, 
which manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Service connection may be awarded for any disability which is 
due to or the result of, or is otherwise aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310 (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995).  As with any claim, 
when there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The Board observes that 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection, was amended 
effective October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 
2006).  The intent was to conform the regulation to Allen v. 
Brown, a United States Court of Appeals for Veterans Claims 
(Court) decision that clarified the circumstances under which 
a veteran may be compensated for an increase in the severity 
of an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  Any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  See 38 C.F.R. § 3.310 (2006).  

I. Service connection - Low back

As an initial matter, the evidence does not support, and the 
veteran does not contend, onset of a low back disability 
during military service, or manifestations of such a 
disability within a year thereafter.  The veteran did not 
report symptoms of or seek treatment for a low back 
disability during active military service.  His January 1972 
service separation examination was also negative for any 
abnormality of the spine, and he denied any history of 
recurrent back pain on a concurrent report of medical 
history.  In the years immediately following military 
service, the veteran did not seek treatment for a low back 
disability, and none was noted on a December 1974 VA medical 
examination.  The evidence does not support an award of 
service connection based on onset of a low back disability 
during medical service or as having manifested to a 
compensable degree within a year thereafter.  

On initial post-service VA examination in December 1974, the 
veteran reported that he initially injured his left ankle in 
August 1970, while jumping across a stream, hitting a rock.  
This injury reportedly occurred in Fort Campbell, Kentucky, 
during military training.  Reportedly, the veteran had been 
placed in a walking cast for eight weeks, and then returned 
to full duty.  On objective physical evaluation, a quarter 
inch diameter hernia of the left anterior tibialis muscle was 
observed.  According to the veteran, this injury had been 
present for approximately 10 months, and had no seeming 
connection to his old ankle injury.  

VA examination was again afforded the veteran in October 
1979, at which time he again reported his left ankle 
disability was incurred during military training in Kentucky.  
He denied any military service in Vietnam, stating that 
because his brother was already over there, the veteran's 
orders to Vietnam were cancelled.  

In an August 1980 statement, A.M., M.D., a private physician, 
stated he treated the veteran for an "old ruptured disc."  
An exact date of onset for this disability was not given.  
Private x-rays of the veteran's spine taken in July 1980 were 
negative for any significant bony abnormality.  

On VA examination in April 1981, the veteran alleged he 
injured his left ankle during a jump in Vietnam.  

A November 1984 statement was received from E.S.M., M.D., a 
private physician who treated the veteran for pain of the 
left ankle and low back.  A history was given of a compound 
fracture of the left ankle sustained "in Vietnam" while 
jumping out of a helicopter.  The veteran reported chronic 
left ankle pain following his initial injury.  He also 
reported onset of low back pain beginning in 1980, and which 
the veteran associated with his left ankle injury.  He stated 
his pain inhibited such activities as standing, walking, and 
even sleeping.  He denied any other history of a low back 
injury.  On objective examination the veteran had low back 
pain with motion, and limitation of motion.  X-rays of the 
lumbosacral spine were within normal limits.  A chronic 
lumbosacral strain was diagnosed, with a possible herniated 
disc in the lumbar area.  The examiner also stated the 
veteran's left ankle disability affected his gait, which in 
turn "resulted in strain to his low back."  In a January 
1985 written statement, Dr. M. again stated the veteran's 
left ankle disability, sustained "in Vietnam" resulted in 
an altered gait which in turn caused his low back disability.  

An October 1987 VA X-ray of the veteran's lumbosacral spine 
was negative for spondylosis or any apparent abnormality.  

On VA orthopedic examination in November 1989, the veteran 
again stated he injured his left ankle during military 
service in Vietnam.  He wore a left drop foot brace, and held 
a cane in his left hand.  Without his cane or ankle brace, 
the veteran walked with an "exaggerated" internal rotation 
of his left ankle.  The veteran's knees were described as 
normal, with no evidence of any muscle wasting.  The 
neurovascular status of both the veteran's lower extremities 
was likewise described as normal.  There was no evidence of 
any instability of the veteran's left ankle or subtalar 
joint, and no effusion or outward deformity, or any abnormal 
hair growth.  Both the veteran's knees and ankles were 
described as normal.  At the time of evaluation, there was no 
sign of any muscular or neurological abnormality.  X-rays of 
his left tibia, fibula, and ankle showed no evidence of any 
obvious fracture.  Noted at the time of examination was that 
the veteran ambulated with an "exaggerated walking gait."  
The pertinent diagnosis was status post open fracture of the 
left ankle and foot.  Although the veteran claimed left foot 
drop, a concurrent VA neurological examination, complete with 
electromagnetic nerve conduction studies, found no 
abnormality of the peroneal nerve, or could otherwise verify 
the veteran's claimed foot drop.  

According to a December 1989 VA physical therapy assessment, 
the veteran was cooperative with treatment generally, but the 
therapist thought the veteran's strength testing results were 
"very subjective"; it was the therapist's opinion that the 
veteran "could do more on testing."  

In February 1990, F.S.P., M.D., submitted a written statement 
confirming he had been treating the veteran since November 
1989 for sacroiliitis with possible low grade lumbar 
radiculopathy.  In Dr. P.'s opinion, the veteran's 
"recurrent back problems are very likely [the] result of the 
alternations of his gait" resulting from his left ankle 
disability.  The veteran reportedly had foot drop and other 
significant abnormalities of his left foot secondary to his 
injury.  In a June 1992 opinion statement, Dr. P. again 
suggested the veteran's left ankle disability resulted in a 
low back disorder.  

A July 1992 VA orthopedic examination also reflected the 
veteran's reports of a left ankle injury sustained jumping 20 
feet from a helicopter.  X-rays of the veteran's left ankle 
were negative for degenerative joint disease or other bony 
deformity.  

In June 1995, a handwritten notation was received from 
N.H.B., D.P.M., a private podiatrist, indicating the veteran 
had degenerative arthritis of the lumbosacral spine secondary 
to his left ankle disability.  Dr. B. did not indicate that 
the diagnosis of arthritis was verified by X-ray evidence.  
Dr. B. stated he felt the veteran had been given a "raw 
deal" since he injured his left ankle jumping out of a 
helicopter.  

The veteran was awarded Social Security disability benefits 
in September 1995, based on findings of degenerative joint 
disease, degenerative disc disease, and left foot drop.  

The veteran was afforded a VA orthopedic examination in 
November 1996.  The veteran reported pain extending from his 
low back to his left foot, especially with use, which he 
attributed to his service-connected residuals of a left ankle 
fracture.  The examiner noted on objective evaluation that 
the veteran had good muscle tone in the lower extremities, 
equal bilaterally, with no evidence of atrophy.  No swelling 
or other deformity was present at the left ankle, knee, or 
hip.  The veteran was noted to hold his left ankle in an 
inverted position, and "voluntarily" resisted range of 
motion studies.  The left knee and hip and low back were all 
diagnosed as normal.  The examiner also stated the veteran's 
left knee, left hip, and low back "are not affected by" his 
service-connected left ankle disability.  

On VA orthopedic examination in July 1998, the veteran was 
again examined and his entire medical file was reviewed.  It 
was the opinion of the orthopedic examiner that the veteran's 
left ankle disability had not resulted in "any impairment."  
His manifestations were subjective, and there was no 
objective basis of impairment "solely due to the fracture of 
the left fibula."  Reportedly, there was no residual of the 
initial fracture, and the ankle X-rays all appeared normal.  
In the opinion of the evaluator, there was no disability of 
the veteran's left knee, left hip, or lower back which could 
be construed as connected with his service-connected residual 
of a left fibular fracture.  Clinically, there was no 
evidence of neurological impairment in the left leg, and the 
veteran's subjective complaints were inconsistent with any 
fracture of the fibula.  Though there was evidence of surgery 
on the proximal part of the foot on the lateral side, this 
was not in relation to the veteran's fractured fibula.  In 
any case, the surgery itself appeared to have healed 
satisfactorily.  The veteran's inability to move his left 
ankle, foot, or toes was without any objective basis, and 
there was "no probability" that any of the veteran's 
subjective complaints regarding his knee, left hip, or lower 
back were etiologically related to his service-connected 
residuals of left fibular fracture.  

A private medical examination conducted by B.S.H., M.D., in 
October 1998, noted that the veteran had suffered injuries 
"in Vietnam", and that he continued to experience severe 
difficulties with his left ankle, as well as his knee and 
back.  In the opinion of the examiner, a radiculopathy could 
not be excluded, in particular, at the level of the first 
sacral segment.  The veteran reportedly experienced severe 
difficulty with maneuvers, and, as a result, required a cane.  
Additionally noted was a modest loss of grip strength on the 
left, though with normal dexterity.  

Another VA orthopedic examination was afforded the veteran in 
October 2005.  He again reported chronic pain of his left 
ankle, knee, hip, and low back, all of which impaired his 
mobility and daily functioning.  He again reported he injured 
his left ankle jumping from a helicopter.  He presented for 
examination in a wheelchair, with a long leg brace, a back 
brace, and a cane.  X-rays of the lumbosacral spine revealed 
minor degenerative disc disease with minor scoliosis to the 
left.  X-rays of the left hip, left knee, and left ankle were 
all within normal limits.  In particular, his left ankle X-
ray was negative for any residuals of fracture or post 
traumatic arthritis.  Overall, it was "not likely that the 
service-connected left ankle disorder caused his complaint of 
left knee, left hip, or back condition."  The examiner also 
stated the veteran's left ankle disability did not prevent 
the veteran from performing substantially gainful employment.  

Most recently, the veteran was afforded a VA orthopedic 
examination in January 2007.  The examiner reviewed the 
claims file and examined the veteran.  Regarding his low 
back, the veteran stated it first began to bother him in the 
early 1980's, secondary to his left ankle disability.  On 
objective evaluation, he had both pain and limitation of 
motion of the low back, and hypertrophic spurring, disc space 
narrowing, mild scoliosis, osteoporosis, and degenerative 
changes were all confirmed on X-ray.  However, the examiner 
found it was less likely than not any of these low back 
disabilities were caused or aggravated by the veteran's left 
ankle disability.  The examiner stated there was "no 
credible scientific and/or medical evidence that relates 
injury of the left ankle to scoliosis of the thoracolumbar 
spine."  In reaching this opinion, the examiner cited to 
several medical studies and treatise.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a low back disability, claimed as 
secondary to a service-connected left ankle disability.  The 
veteran has failed to present competent medical evidence 
establishing such a nexus between any current low back 
disorder and his left ankle disability.  While the veteran 
has in fact presented numerous private medical opinions 
supporting his claim, none are found to be credible by the 
Board, for the reasons to be discussed below.  

"It is the responsibility of the BVA . . . to assess the 
credibility and weight to be given to evidence."  Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  With regard to the weight to 
assign to these medical opinions, the Court has held that 
"[t]he probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches . . . 
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators . . ."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board notes first that the veteran is not a reliable 
historian.  Several medical treatment records reflect that he 
has claimed he injured his left ankle during military service 
in Vietnam, but neither his DD-214 nor his service personnel 
records reflect military service outside the United States, 
to include in Vietnam.  Initially, on VA examinations in 1974 
and 1979, the veteran admitted his left ankle injury was 
incurred while stationed in the U.S., and he was never in 
Vietnam.  However, beginning in approximately 1980, the 
veteran began to claim to private and VA examiners that he 
injured his left ankle in Vietnam jumping with a parachute or 
from a helicopter.  He has repeated this claim as late as 
1998, during a private disability examination, but to date 
has produced no evidence that he was ever stationed in 
Vietnam and/or injured his left ankle jumping from a 
helicopter.  

The Board also notes that the veteran has misrepresented 
several other matters regarding his medical history.  He has 
a history of psychiatric illness, for which he was 
hospitalized for approximately one month at a VA hospital in 
March and April 1978 and received VA outpatient treatment in 
1979.  At that time he was hospitalized, he exhibited 
"bizarre behavior" and "psychotic symptoms", including 
delusions and hallucinations.  Excessive marijuana use was 
also noted at that time.  Yet in subsequent VA psychiatric 
and medical examinations in 2005, he denied any prior drug 
use, as well as any history of inpatient or outpatient 
psychiatric treatment.  He also denied past drug use on 
private examination in April 2002.  Finally, the veteran has 
misrepresented the severity of his disabilities to various 
examiners.  For example, the veteran has alleged "severe" 
osteoarthritis in his left ankle and other joints, as 
reflected in 1992 private medical treatment records, but VA 
X-rays taken that same year were in fact negative for 
degenerative joint disease in the left ankle.  He was also 
noted to exaggerate his altered gait on VA examination in 
November 1989.  He has stated to several private examiners 
that his initial compound fracture of the left ankle required 
several weeks of traction, but that claim is not 
substantiated in the medical record.  The veteran's 
subjective symptoms and complaints have also been described 
as "inconsistent" with the objective evidence on VA 
examination.  

As the veteran has misled private examiners regarding the 
origin, nature, and severity of his original left ankle 
injury, any medical opinion rendered by a private examiner 
based in whole or in part on the veteran's own recitation of 
his medical history is likewise suspect.  The Board may 
discount medical opinion statements based on unverified or 
inaccurate factual premises.  See Boggs v. West, 11 Vet. App. 
334 (1998) (VA medical opinion was not probative where it was 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence); Swann v. Brown, 5 
Vet. App. 229 (1993) (Board not bound to accept opinions of 
two doctors who made diagnoses of post-traumatic stress 
disorder almost 20 years following appellant's separation 
from service and who necessarily relied on history as related 
by appellant because their "diagnoses can be no better than 
the facts alleged by appellant"); see also Black v. Brown, 5 
Vet. App. 177 (1993) (medical evidence was inadequate where 
medical opinions were general conclusions based on history 
furnished by appellant and on unsupported clinical evidence).  
The Board observes that while the veteran has submitted 
multiple medical opinions supporting his claim, no private 
examiner has reported reviewing the veteran's service medical 
records, or otherwise independently confirming his medical 
history.  Instead, the various private examiners relied 
solely on the misrepresented medical history provided by the 
veteran.  For this reason, the Board finds none of the 
private medical opinions probative, as they all are based on 
the veteran's own unreliable recitation of his medical 
history.  

In contrast, the several VA medical opinions, including those 
rendered in November 1996, July 1998, October 2005, and 
January 2007, were based not only on physical examination of 
the veteran, but also on review of the entire medical history 
within the claims file, a review not performed by any private 
physician.  No examiner who reviewed the service medical 
records and post-service treatment records concluded the 
veteran's current low back disability either results from or 
is aggravated by his service-connected left ankle disability.  
All VA examiners who reviewed the full medical record 
concluded it was less likely than not the veteran's low back 
disability resulted from or was aggravated by his left ankle 
disability.  As this evidence was based on a more accurate 
factual predicate, the Board finds it inherently more 
probative.  

The veteran and a family member have alleged his left ankle 
disability results in disabilities of the low back, left 
knee, and hip.  However, as laypersons, they are not capable 
of making medical conclusions; thus, these statements 
regarding causation are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's service connection claim for a back disability, 
as such a disability was not diagnosed during active military 
service.  Additionally, the veteran has not demonstrated such 
a disability results from or is otherwise related to a 
service-connected disability.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

II. Service connection - Left hip

The veteran seeks service connection for a left hip 
disability, to include as secondary to his service-connected 
left ankle disability.  The factual background already noted 
above is incorporated by reference, or will otherwise be 
discussed further below.  

As an initial matter, the evidence does not support, and the 
veteran does not contend, onset of a left hip disability 
during military service, or manifestations of such a 
disability within a year thereafter.  The veteran did not 
report symptoms of or seek treatment for a left hip 
disability during active military service.  His January 1972 
service separation examination was also negative for any 
abnormality of the left hip.  In the years immediately 
following military service, the veteran did not seek 
treatment for a left hip disability, and none was noted on a 
December 1974 VA medical examination.  The evidence does not 
support an award of service connection based on onset of a 
left hip disability during medical service or as having 
manifested to a compensable degree within a year thereafter.  

A January 1987 statement was also received from N.H.B., 
D.P.M.  Dr. B. stated he had personally treated the veteran, 
and noted "the manner in which [the veteran] is ambulating 
is causing him further problems in the left knee and left 
hip."  Dr. B. did not indicate the nature of the evaluation 
or diagnostic tests, if any, he performed in diagnosing the 
veteran's left knee and hip disabilities.  In a subsequent 
May 1992 statement, Dr. B. again stated the veteran's severe 
degenerative arthritis of the left ankle caused him "further 
problems" in the left knee and hip.  In June 1995, a 
handwritten notation was received from Dr. B. indicating the 
veteran had "advanced osteoarthritis" of the left knee and 
hip secondary to his left ankle disability.  Dr. B. did not 
indicate that the diagnosis of osteoarthritis was verified by 
X-ray evidence.  Dr. B. stated he felt the veteran had been 
given a "raw deal" since he injured his left ankle jumping 
out of a helicopter.  

The veteran was afforded a VA orthopedic examination in 
November 1996.  The veteran reported pain extending from his 
low back to his left foot, especially with use, which he 
attributed to his service-connected residuals of a left ankle 
fracture.  The examiner noted on objective evaluation that 
the veteran had good muscle tone in the lower extremities, 
equal bilaterally, with no evidence of atrophy.  No swelling 
or other deformity was present at the left ankle, knee, or 
hip.  The left knee and hip and low back were all diagnosed 
as normal.  The examiner also stated the veteran's left knee, 
left hip, and low back "are not affected by" his service-
connected left ankle disability.  

Most recently, the veteran was afforded a VA orthopedic 
examination in January 2007.  The examiner reviewed the 
claims file and examined the veteran.  The veteran reported 
pain of the left hip; however, x-rays of the left hip were 
negative for fracture, dislocation, or bony or soft tissue 
abnormality.  Alignment was maintained, and only some 
sclerotic changes were present.  The diagnosis was of an 
"orthopedically normal left hip."  Regarding the veteran's 
left hip pain, the examiner stated this was likely secondary 
to his scoliosis and degenerative changes of the lumbosacral 
spine.  Such changes can result in a forward tilt in posture, 
and possible gait disruption.  As noted above, the examiner 
found it was less likely than not any of the veteran's low 
back disabilities were caused or aggravated by the veteran's 
left ankle disability, and therefore, it was likewise 
unlikely the veteran's left hip pain was related to his left 
ankle disability.  In reaching this opinion, the examiner 
cited to several medical studies and treatise.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a left hip disability, claimed as 
secondary to a service-connected left ankle disability.  The 
veteran has failed to present competent medical evidence 
establishing such a nexus between any current left hip 
disorder and his left ankle disability.  While the veteran 
has in fact presented numerous private medical opinions 
supporting his claim, none are found to be credible by the 
Board, for the reasons to be discussed below.  

As already noted and discussed above, the veteran has 
repeatedly and consistently misrepresented the origin and 
severity of his left ankle disability to various private 
examiners, undermining their resulting medical opinion 
statements.  The Board may discount medical opinion 
statements based on unverified or inaccurate factual 
premises.  See Boggs, supra.  The Board observes that while 
the veteran has submitted multiple medical opinions 
supporting his claim, no private examiner has reported 
reviewing the veteran's service medical records, or otherwise 
independently confirming his medical history.  For this 
reason, the Board finds none of the private medical opinions 
probative, as they all are based on the veteran's own 
unreliable recitation of his medical history.  

In contrast, the several VA medical opinions, including those 
rendered in November 1996, July 1998, October 2005, and 
January 2007, were based not only on examination of the 
veteran, but also on review of the entire medical history 
within the claims file, a review not performed by any private 
physician.  No examiner who reviewed the service medical 
records and post-service treatment records concluded the 
veteran's current left hip disability either results from or 
is aggravated by his service-connected left ankle disability.  
All VA examiners who reviewed the full medical record 
concluded it was less likely than not the veteran's left hip 
disability resulted from or was aggravated by his left ankle 
disability.  As this evidence was based on a more accurate 
factual predicate, the Board finds it inherently more 
probative.  

The veteran and a family member have alleged his left ankle 
disability results in disabilities of the low back, left 
knee, and hip.  However, as laypersons, they are not capable 
of making medical conclusions; thus, these statements 
regarding causation are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's service connection claim for a left hip 
disability, as such a disability was not diagnosed during 
active military service.  Additionally, the veteran has not 
demonstrated such a disability results from or is otherwise 
related to a service-connected disability.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III. Service connection - Left knee

The veteran seeks service connection for a left knee 
disability, to include as secondary to his service-connected 
left ankle disability.  The factual background already noted 
above is incorporated by reference, or will otherwise be 
discussed further below.  

As an initial matter, the evidence does not support, and the 
veteran does not contend, onset of a left knee disability 
during military service, or manifestations of such a 
disability within a year thereafter.  The veteran did not 
report symptoms of or seek treatment for a left knee 
disability during active military service.  His January 1972 
service separation examination was also negative for any 
abnormality of the left knee, and he denied any history of a 
"trick" or locked knee on a concurrent report of medical 
history.  In the years immediately following military 
service, the veteran did not seek treatment for a left knee 
disability, and none was noted on a December 1974 VA medical 
examination.  The evidence does not support an award of 
service connection based on onset of a left knee disability 
during medical service or as having manifested to a 
compensable degree within a year thereafter.  

A January 1987 statement was also received from N.H.B., 
D.P.M.  Dr. B. stated he had personally treated the veteran, 
and noted "the manner in which [the veteran] is ambulating 
is causing him further problems in the left knee and left 
hip."  Dr. B. did not indicate the nature of the evaluation 
or diagnostic tests, if any, he performed in diagnosing the 
veteran's left knee and hip disabilities.  In a subsequent 
May 1992 statement, Dr. B. again stated the veteran's severe 
degenerative arthritis of the left ankle caused him "further 
problems" in the left knee and hip.  In June 1995, a 
handwritten notation was received from Dr. B. indicating the 
veteran had "advanced osteoarthritis" of the left knee and 
hip secondary to his left ankle disability.  Dr. B. did not 
indicate that the diagnosis of osteoarthritis was verified by 
X-ray evidence.  Dr. B. stated he felt the veteran had been 
given a "raw deal" since he injured his left ankle jumping 
out of a helicopter.  

The veteran was afforded a VA orthopedic examination in 
November 1996.  The veteran reported pain extending from his 
low back to his left foot, especially with use, which he 
attributed to his service-connected residuals of a left ankle 
fracture.  The examiner noted on objective evaluation that 
the veteran had good muscle tone in the lower extremities, 
equal bilaterally, with no evidence of atrophy.  No swelling 
or other deformity was present at the left ankle, knee, or 
hip.  The left knee and hip and low back were all diagnosed 
as normal.  The examiner also stated the veteran's left knee, 
left hip, and low back "are not affected by" his service-
connected left ankle disability.  

Most recently, the veteran was afforded a VA orthopedic 
examination in January 2007.  The examiner reviewed the 
claims file and examined the veteran.  The veteran had both 
pain and limitation of motion of the left knee, but the 
examiner noted the veteran "did not appear to give his best 
effort on range of motion testing."  X-rays of the knee were 
negative for bony, soft tissue, or articular abnormality.  
The examiner found it was less likely than not any left knee 
disability was caused or aggravated by the veteran's left 
ankle disability.  The examiner stated there was "no medical 
or scientific research that links ankle strains with knee 
deconditioning later in life."  In reaching this opinion, 
the examiner cited to several medical studies and treatise.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a left knee disability, claimed as 
secondary to a service-connected left ankle disability.  The 
veteran has failed to present competent medical evidence 
establishing such a nexus between any current left knee 
disorder and his left ankle disability.  While the veteran 
has in fact presented numerous private medical opinions 
supporting his claim, none are found to be credible by the 
Board, for the reasons to be discussed below.  

As already noted and discussed above, the veteran has 
repeatedly and consistently misrepresented the origin and 
severity of his left ankle disability to various private 
examiners, undermining their resulting medical opinion 
statements.  The Board may discount medical opinion 
statements based on unverified or inaccurate factual 
premises.  See Boggs, supra.  The Board observes that while 
the veteran has submitted multiple medical opinions 
supporting his claim, no private examiner has reported 
reviewing the veteran's service medical records, or otherwise 
independently confirming his medical history.  For this 
reason, the Board finds none of the private medical opinions 
probative, as they all are based on the veteran's own 
unreliable recitation of his medical history.  

In contrast, the several VA medical opinions, including those 
rendered in November 1996, July 1998, October 2005, and 
January 2007, were based not only on examination of the 
veteran, but also on review of the entire medical history 
within the claims file, a review not performed by any private 
physician.  No examiner who reviewed the service medical 
records and post-service treatment records concluded the 
veteran's current left knee disability either results from or 
is aggravated by his service-connected left ankle disability.  
All VA examiners who reviewed the full medical record 
concluded it was less likely than not the veteran's left knee 
disability resulted from or was aggravated by his left ankle 
disability.  As this evidence was based on a more accurate 
factual predicate, the Board finds it inherently more 
probative.  

The veteran and a family member have alleged his left ankle 
disability results in disabilities of the low back, left 
knee, and hip.  However, as laypersons, they are not capable 
of making medical conclusions; thus, these statements 
regarding causation are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's service connection claim for a left knee 
disability, as such a disability was not diagnosed during 
active military service.  Additionally, the veteran has not 
demonstrated such a disability results from or is otherwise 
related to a service-connected disability.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

IV. TDIU

The veteran seeks a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  Total disability ratings for compensation may 
be assigned, where the schedular rating is less than total, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
provided that if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more such disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2006).  It is 
the established policy of the VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2006).  

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a) (2006).  Consideration may be 
given to the veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his or her age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2006).  

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.  

In the present case, the veteran reportedly has a 12th grade 
education, along with two years of college.  He has 
previously worked as a machinist.  He last worked in 1992 
performing light industrial work, from which he was awarded 
medical retirement.  He has been awarded service connection 
for residuals of a left ankle fracture, with a 10 percent 
rating, and hepatitis C, with a 10 percent rating.  His 
combined rating is 20 percent.  Thus, his overall combined 
rating does not satisfy the schedular requirements for 
consideration of a TDIU pursuant to 38 C.F.R. §§ 3.340, 
4.16(a).  

Because the veteran's combined rating in this case fails to 
meet the schedular percentage standards of section 4.16(a), 
his claim for a total rating may be considered only on an 
extraschedular basis under section 4.16(b).  Although the 
Board may not assign an extraschedular rating in the first 
instance because the authority for doing so is vested in a 
particular VA official, the Director of the Compensation and 
Pension Service, the Board may consider whether remand to the 
RO for referral to that official is warranted.  See 38 C.F.R. 
§ 4.16(b) (2006); Bagwell v. Brown, 9 Vet. App. 337 (1996) 
(holding that Board is precluded from assigning an extra-
schedular rating in the first instance, but the Board is not 
precluded from considering whether referral to the VA 
officials is warranted); see also VAOGCPREC 6-96.  

The veteran has contended that he is unemployable due to the 
cumulative effect of his various service-connected 
disabilities.  However, the veteran has also been diagnosed 
with coronary artery disease, status post-myocardial 
infarction, hypertension, intermittent bronchial asthma, and 
degenerative disc disease of the lumbosacral spine, 
disabilities which are not service connected.  On VA 
examination in October 2005, a VA examiner found the 
veteran's left ankle disability did not preclude him from 
obtaining or sustaining gainful employment.  While this 
opinion was rendered before the veteran was subsequently 
awarded service connection for hepatitis C, the Board finds 
it nevertheless compelling, as the veteran has no service-
connected impairment of the upper extremities, and remains 
able to perform most sedentary tasks.  The veteran remains 
able to walk, albeit with the use of a cane, and was employed 
for many years following his initial injury in service.  His 
hepatitis C is not noted to result in jaundice, cirrhosis, or 
liver failure, or otherwise result in any noteworthy physical 
impairment.  His hepatitis C does not appear to require 
regular treatment, and has not resulted in any 
hospitalizations.  Additionally, none of his service-
connected disabilities are rated higher than 10 percent, and 
he has no service-connected disabilities of the upper 
extremities.  Accordingly, the Board concludes that referral 
for extraschedular consideration for a TDIU rating is not 
warranted in this case.  

The Board notes the veteran has been awarded Social Security 
Disability benefits based primarily on his disabilities of 
the lower extremities and low back.  He was found to qualify 
for disability benefits in September 1995 after initially 
being denied such benefits.  The Social Security 
Administration (SSA) found that the veteran had not engaged 
in substantially gainful employment since February 2, 1991.  
However, although SSA determinations regarding disability may 
be relevant in VA disability determinations, they are not 
binding on the VA.  The SSA determination was based in part 
on disability which has not been granted service connection 
by VA and reflects application of different law and 
regulations than used by VA.  

Further, based on the objective evidence of record, including 
the most recent VA examination, the Board finds that the 
veteran's service-connected disabilities do not prevent all 
forms of gainful employment.  It is clear that while the 
veteran's past employment has consisted of primarily light 
industrial labor, it also appears that the veteran retains 
the physical capacity to perform mainly sedentary work.  The 
Board notes further that the veteran does have a 12th grade 
education and some college.  In sum, the veteran does not 
satisfy the requirements for consideration of a TDIU on a 
schedular basis, and no persuasive competent medical evidence 
is of record to the effect that he is unable to obtain and/or 
maintain all forms of substantially gainful employment due to 
his service-connected disabilities.  Additionally, the Board 
finds that the record does not present any unusual factors 
that might serve as a predicate for a finding of 
unemployability.  Although the Board does not dispute the 
veteran experiences some impairment due to his service-
connected disabilities, this appears to be adequately 
reflected by the current combined schedular rating of 20 
percent.  See Van Hoose, supra.  The veteran's service-
connected disabilities have not been, in the Board's 
determination, so severely disabling as to have rendered him 
or the average person similarly situated unable to secure or 
follow substantially gainful employment, nor does the 
evidence of record reflect that either condition would render 
him individually unable to follow any substantially gainful 
occupation.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against his claim of 
entitlement to a TDIU.  As a preponderance of the evidence is 
against the award of a total rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a low back disability, 
to include as secondary to a service-connected left ankle 
disability, is denied.  

Entitlement to service connection for a left hip disability, 
to include as secondary to a service-connected left ankle 
disability, is denied.  

Entitlement to service connection for a left knee disability, 
to include as secondary to a service-connected left ankle 
disability, is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


